United States Court of Appeals
                     For the First Circuit


No. 20-1527

                         SANG CHEOL WOO,

                      Plaintiff, Appellant,

                               v.

                      CHARLES C. SPACKMAN,

                           Defendant,

                           SO-HEE KIM,

                        Movant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Allison D. Burroughs, U.S. District Judge]


                             Before

                   Kayatta, Selya, and Barron,
                         Circuit Judges.


     Darryl Stein, with whom John Han and Kobre & Kim LLP were on
brief, for appellant.
     Douglas S. Brooks, with whom Joseph B. Hernandez and
LibbyHoopes, P.C. were on brief, for appellee.


                        February 12, 2021
            SELYA, Circuit Judge.      This appeal requires us, as a

matter of first impression in this circuit, to explore the scope

and reach of 28 U.S.C. § 1963 — a statute that permits the

registration of certain judgments in a federal district court.

Concluding that the New York state-court judgment proffered by the

appellant does not come within the statutory sweep and that no

other cognizable basis for federal subject-matter jurisdiction has

been shown, we affirm both the district court's order of dismissal

and its denial of reconsideration.

I. BACKGROUND

            The threshold questions that we must resolve pertain to

the jurisdiction of the district court to register a state-court

judgment.   Even so, we find it useful to start with an overview of

the history and travel of the case.

            The   protagonists   in   the    underlying   controversy   are

plaintiff-appellant Sang Cheol Woo (Woo) and defendant Charles C.

Spackman (Spackman). Woo accused Spackman of a violation of Korean

securities laws, occurring nearly two decades ago, in connection

with Woo's ownership of shares in a company, publicly listed in

Korea, that Spackman controlled. Woo alleges that Spackman, acting

as chief executive officer of the Korean company, engaged in a

"self-dealing merger." In that merger, the Korean company acquired

another entity that Spackman owned.         Spackman profited handsomely,

Woo alleges, even though the stock price of the Korean company


                                  - 2 -
plummeted when it was ascertained that the acquired firm had scant

value.

            In the wake of this debacle, Woo and other investors

sued Spackman in a Korean court for violations of Korean securities

laws.     After years of litigation, the Supreme Court of Korea in

October of 2013 affirmed a judgment in favor of Woo and other

investors for approximately $4.5 million.        Spackman struggled to

obtain relief from this judgment, but his final hope for a retrial

was dashed by the Supreme Court of Korea in May of 2018.

            Unable to collect any money from Spackman in Korea, Woo

sought recognition of the Korean judgment in New York.             See N.Y.

C.P.L.R. §§ 5301-5309 ("Uniform Foreign Country Money-Judgments

Recognition    Act").   In   September   of   2018,   a   New    York   court

recognized the Korean judgment and entered a judgment in Woo's

favor for more than $13 million — a figure that included the

original Korean judgment amount of approximately $4.5 million plus

accrued interest at the rate of nine percent per annum — together

with pro-rated interest for the year 2018.       By this time, Spackman

no longer challenged the finality of the Korean judgment.

            Like its Korean predecessor, the New York judgment went

unpaid.    Seeking satisfaction, Woo repaired to the United States

District Court for the District of Massachusetts and filed the New

York judgment electronically on December 21, 2018, captioning that

filing as a "Registration of State Court Judgment".             It consisted


                                 - 3 -
solely of the decision and order of the New York court.              Woo then

served multiple subpoenas on Spackman's wife, movant-appellee So-

Hee Kim (Kim), in Cambridge, Massachusetts, seeking deposition

testimony and other discovery.          See Fed. R. Civ. P. 45.           Woo

asserted that Kim had intimate knowledge of Spackman's financial

holdings in the United States and that she and Spackman maintained

a shared residence in Massachusetts within the territorial limits

of the district court's subpoena power.        See Fed. R. Civ. P. 45(c).

Kim moved to quash, arguing (among other things) that the district

court    lacked   subject-matter   jurisdiction       over   the   underlying

matter because the registration statute upon which Woo relied, 28

U.S.C.    § 1963,   only   authorized      district   courts   to    register

judgments of other federal courts.            Woo opposed the motion to

quash.

            The district court concluded that section 1963 did not

authorize the registration of state-court judgments and that,

therefore, it lacked subject-matter jurisdiction.                  See Woo v.

Spackman (Woo I), 2019 WL 6715134, at *1 (D. Mass. Dec. 10, 2019).

The court expressed the view that this conclusion aligned it with

the weight of authority elsewhere.         See id. at *2-3.    Accordingly,

it dismissed the matter for want of subject-matter jurisdiction

and dispensed with other pending motions (including Kim's motion

to quash) as moot.     See id. at *3.




                                   - 4 -
              Woo moved to reconsider, suggesting for the first time

that federal subject-matter jurisdiction might exist by reason of

diversity of citizenship and amount in controversy.                See 28 U.S.C.

§ 1332(a).      The district court denied this motion.                  See Woo v.

Spackman (Woo II), 2020 WL 1939692, at *1 (D. Mass. Apr. 22, 2020).

              This timely appeal followed.        In it, Woo challenges both

the   district       court's     order   of   dismissal   and     its   denial   of

reconsideration.1

II. ANALYSIS

              On appeal, Woo advances a gallimaufry of arguments.                We

first consider his argument that section 1963 is itself a source

of federal jurisdiction because — in his view — it authorizes a

federal court to register a state-court judgment. We then consider

Woo's remaining arguments, each of which suggests that the district

court       possessed     some      alternate    basis    for     subject-matter

jurisdiction.2

                A.    Registration Under 28 U.S.C. § 1963.

              Woo's     principal    argument    is   that   28   U.S.C.    § 1963

permits a district court to register a state-court judgment.                  This


       Spackman was not served below, and he has not filed a brief
        1

on appeal.
       In the district court, Woo also argued that the New York
        2

judgment was entitled to full faith and credit in federal court,
see 28 U.S.C. § 1738, and that federal jurisdiction could be
premised on this circumstance. This argument has not been renewed
on appeal and, thus, we deem it abandoned. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                         - 5 -
argument gives rise to a question of law regarding the district

court's subject-matter jurisdiction and, thus, engenders de novo

review.    See Fothergill v. United States, 566 F.3d 248, 251 (1st

Cir. 2009).

               By its terms, 28 U.S.C. § 1963 authorizes federal courts

to register certain judgments entered by certain other courts.

The relevant text provides:

               A judgment in an action for the recovery of
               money or property entered in any court of
               appeals, district court, bankruptcy court, or
               in the Court of International Trade may be
               registered by filing a certified copy of the
               judgment in any other district or, with
               respect to the Court of International Trade,
               in any judicial district, when the judgment
               has become final . . . .

28 U.S.C. § 1963.          Our task, then, is to determine whether "[a]

judgment . . . in any court of appeals, district court, bankruptcy

court,    or    in   the   Court   of    International    Trade"   encompasses

judgments entered by state courts.

               In making this determination, we do not write on a blank

slate.    Three of the four courts of appeals that have addressed

the issue directly have held that the reach of section 1963 does

not   extend      that     far.    See     Caballero     v.   Fuerzas   Armadas

Revolucionarias de Colombia, 945 F.3d 1270, 1274 (10th Cir. 2019);

Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela, 863

F.3d 96, 122-23 (2d Cir. 2017); Fox Painting Co. v. NLRB, 16 F.3d

115, 117 (6th Cir. 1994).          And the fourth such court, while less


                                        - 6 -
definitive, has not held to the contrary.      See GE Betz, Inc. v.

Zee Co., 718 F.3d 615, 625 (7th Cir. 2013).

          Against this backdrop, we begin our inquiry with first

principles.   Statutory interpretation ought to start with the

statutory text.   See Plumley v. S. Container, Inc., 303 F.3d 364,

369 (1st Cir. 2002).    As a general matter, moreover, courts should

strive to interpret statutes so that each word in the statutory

text has meaning.    See Gustafson v. Alloyd Co., 513 U.S. 561, 574

(1995); Akebia Therapeutics, Inc. v. Azar, 976 F.3d 86, 94 (1st

Cir. 2020).

          The text of section 1963 states that a judgment from a

rendering court may be registered in "any other district or, with

respect to the Court of International Trade, in any judicial

district." 28 U.S.C. § 1963 (emphasis supplied). Read in context,

Congress's use of the word "other" strongly suggests that the

rendering court and the registering court must be part of the same

family of courts.      It is clear beyond peradventure that section

1963 identifies only federal courts as registering courts, and we

think it follows that the rendering court must be a federal court

as well. To hold otherwise would be to ignore Congress's carefully

chosen wording.     After all, if Congress had intended the statute

to include judgments originating in state courts, it would make no

sense to refer to the registering court as "any other district."




                                - 7 -
            The      overall     contours    of   the   statutory     text    are

consistent with this view.           Congress twice amended the statute's

list of rendering courts over the last few decades, see 28 U.S.C.

§ 1963 (1988); id. § 1963 (1996), but on each occasion it specified

particular federal courts that could serve as rendering courts.

If Congress had wanted section 1963 to apply to all courts (federal

and state), there would have been no need for it to enumerate

particular federal courts from which a judgment could emanate.

Reading section 1963 to encompass both federal and state courts as

rendering     courts     would      make    the   statute's    enumeration    of

particular federal courts superfluous — and it is apodictic that

we should avoid, when possible, interpretations of a statute that

will render words in the statutory text superfluous.                  See Nat'l

Ass'n of Mfrs. v. Dep't of Def., 138 S. Ct. 617, 632 (2018); City

of Providence v. Barr, 954 F.3d 23, 37 (1st Cir. 2020).

            There is more. The courts listed in the statute as

possible     originators       of   the    underlying   judgment      track   the

constituent courts that, in the aggregate, comprise virtually the

whole of the federal judicial system.               Although Woo notes that

certain     states    have     "court[s]     of   appeal[s]"    and    "district

court[s]," many states do not.             We think it outlandish to suggest

that Congress intended to make the availability of section 1963's

registration procedure dependent upon the nomenclature that a

state happens to assign to its courts, and we do not read section


                                       - 8 -
1963 as accomplishing so curious a result.     Cf. Inmates of Suffolk

Cnty. Jail v. Rouse, 129 F.3d 649, 655 (1st Cir. 1997) (recognizing

that courts should avoid statutory interpretations that produce

"bizarre" results).

          Swimming upstream, Woo attempts to rely on the Seventh

Circuit's decision in GE Betz as authority for the proposition

that section 1963 authorizes a federal court to register a state-

court judgment.   As we explain below, his reliance is misplaced.

          In GE Betz, the court considered a case in which the

plaintiff sought to register a state-court judgment in another

state.   See 718 F.3d at 617.    The defendant removed the case to

federal court, alleging that the requirements for removal under 28

U.S.C. § 1441 (including the existence of diversity jurisdiction)

were satisfied.   See id. at 618.       The plaintiff objected to the

removal and sought a remand, contending that removal was improper

because section 1963 barred federal courts from registering state-

court judgments. See id. at 623.

          The Seventh Circuit addressed only a narrow issue as to

whether section 1963 prohibits federal courts from registering and

enforcing state-court judgments (even where alternate grounds for

federal jurisdiction exist).       See id. at 624-25.      The court

concluded that "§ 1963 does not prohibit the removal of all matters

related to the registration of state-court judgments."        Id. at

625. It added that a federal court may enforce a state-court


                                - 9 -
judgment if "other requirements for federal jurisdiction" are met.

Id. at 624.

          Contrary to Woo's importunings, the GE Betz court did

not hold that section 1963 itself authorized federal courts to

register state-court judgments.   Although the court described the

statute as "ambiguous" and "not clear," id., it decided only that

section 1963 did not bar the registration of state-court judgments

where another basis for jurisdiction was manifest, see id. at 625.

The court went on to examine alternate jurisdictional theories —

a necessary corollary of its conclusion that section 1963 itself

does not authorize the registration of a state-court judgment in

a federal district court.   See id.

          That ends this aspect of the matter.        We hold that

section 1963 says what it means and means what it says.     We thus

conclude that section 1963 does not, in and of itself, authorize

federal courts to register state-court judgments.      Even so, we

recognize — as did the Seventh Circuit in GE Betz, see id. — that

section 1963 does not foreclose other avenues for enforcing a

state-court judgment in federal court where some independent basis

for federal jurisdiction exists.3      Thus, we turn to Woo's claim

that there are independent grounds for federal jurisdiction here.


     3 The statute itself makes this clear: section 1963 states,
in relevant part, that "[t]he procedure prescribed under this
section is in addition to other procedures provided by law for the
enforcement of judgments."    Nothing in the statutory text (or


                              - 10 -
             B.   Alternate Grounds for Jurisdiction.

          With    respect     to    alternate    grounds   for   federal

jurisdiction, Woo chiefly argues that the district court had

jurisdiction by reason of diverse citizenship and the existence of

a controversy in the requisite amount.          See 28 U.S.C. § 1332(a).

This argument, however, faces a high hurdle: prior to the district

court's entry of its order of dismissal, Woo never so much as

hinted at the presence of diversity jurisdiction.          Instead, Woo

surfaced his diversity-of-citizenship theory for the first time in

his motion for reconsideration.

          We assay "the denial of a motion for reconsideration for

abuse of discretion."       Caribbean Mgmt. Grp. v. Erikon LLC, 966

F.3d 35, 44 (1st Cir. 2020).        In general terms, such a motion is

a vehicle for a party either to bring forth previously unavailable

evidence or to show "that the original judgment was premised on a

manifest error of law or fact."       Id. at 44-45 (quoting Ira Green,

Inc. v. Mil. Sales & Serv. Co., 775 F.3d 12, 28 (1st Cir. 2014)).

Woo's motion for reconsideration, though, did not satisfy either

of these criteria.      In it, he pointed to no newly discovered

evidence previously unavailable to him; nor did he identify any

mistake of law or fact purportedly infecting the district court's




elsewhere, for that matter) indicates that section 1963 shuts the
federal court's doors to other possible mechanisms for enforcement
of a state-court judgment.


                                   - 11 -
order of dismissal.          As relevant here, the motion sought to

advance, for the first time, a new and previously unmentioned

theory of jurisdiction — a theory that had been available to Woo

all along.

              Woo's attempt to shoehorn a new and previously available

theory into a motion for reconsideration distorts the office of

such a motion.        At the same time, the absence of any pleaded

jurisdictional facts runs counter to the principle that "[f]ederal

courts are courts of limited jurisdiction."               Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see In re Olympic

Mills Corp., 477 F.3d 1, 6 (1st Cir. 2007).               Given this principle,

it is irrefragable that the burden of establishing jurisdiction

must fall to the party who asserts it.              See Kokkonen, 511 U.S. at

377; Aversa v. United States, 99 F.3d 1200, 1209 (1st Cir. 1996).

Thus,    we   have   held   that   a   party     asserting   the   existence   of

diversity jurisdiction under 28 U.S.C. § 1332 must allege facts

sufficient to show that the requirements for such jurisdiction are

satisfied in the particular case.               See, e.g., Bearbones, Inc. v.

Peerless Indem. Ins. Co., 936 F.3d 12, 15 (1st Cir. 2019); Harrison

v. Granite Bay Care, Inc., 811 F.3d 36, 40-41 (1st Cir. 2016); see

also Kale v. Combined Ins. Co. of Am., 924 F.2d 1161, 1163 n.1

(1st Cir. 1991) (holding bare reference to 28 U.S.C. § 1332 in

string    citation    not   enough      to   make   out    claim   of   diversity

jurisdiction).


                                       - 12 -
               Woo made no such allegations here.            His initial filing

in the district court contained no allegations at all concerning

the parties' citizenship,4 nor did he even mention — in any

pleading, memorandum, or other document served prior to his motion

for reconsideration — the possibility that diversity jurisdiction

might exist. Thereafter, Woo made two filings in response to Kim's

motion to quash, but neither filing contained either an assertion

that       diversity    jurisdiction   existed      or   facts    adumbrating     the

existence of such jurisdiction.             Woo's second reply is especially

telling       because    —   after   Kim    had    raised   the    specter   of    a

jurisdictional          defect   —   Woo     expounded      on    other   possible

jurisdictional theories but did not mention the possibility of

diversity jurisdiction.

               Woo did, of course, refer to diversity of citizenship in

his motion for reconsideration.            Here, however, that was too late.

"A motion for reconsideration is not the venue to undo procedural

snafus or permit a party to advance arguments [he] should have

developed prior to judgment."              Biltcliffe v. CitiMortgage, Inc.,

772 F.3d 925, 930 (1st Cir. 2014).                As we have explained, when a

plaintiff fails properly to develop a theory in his filings prior




       Woo's initial fourteen-page filing consisted solely of the
       4

New York court decision and order. Those documents contained no
assertions concerning the parties' citizenship. Nor did Woo at
any point either amend or move to amend his initial filing to
include that information.


                                       - 13 -
to dismissal of his action, there can be "no abuse of discretion

in the district court's refusal to address that theory on a motion

for reconsideration."     Iverson v. City of Boston, 452 F.3d 94, 104

(1st Cir. 2006); see Caribbean Mgmt., 966 F.3d at 45 ("[I]t is

settled beyond hope of contradiction that, at least in the absence

of exceptional circumstances, a party may not advance new arguments

in a motion for reconsideration when such arguments could and

should have been advanced at an earlier stage of the litigation.").

So it is here.

          Little   more    need   be   said.5   Jurisdiction   is   the

cornerstone of every federal court action, and "jurisdictional

facts ought to be gathered and assessed before an action is

commenced."   Bearbones, 936 F.3d at 16.        It follows, as night

follows day, that the district court's rejection of Woo's belated

effort to switch jurisdictional horses midstream was well within

the compass of its discretion.

          Woo has another arrow in his quiver.     He argues that the

district court could have exercised jurisdiction to register the

judgment simply by availing itself of Massachusetts law.             In

support, he points to a pair of Massachusetts statutes which, he

says, provide authority for the district court to register the New


     5 Given our conclusion, we need not reach Kim's argument that
even if the citizenship and amount-in-controversy requirements
were met, Woo's attempted registration of the state-court judgment
does not constitute a "civil action[]" under 28 U.S.C. § 1332(a).


                                  - 14 -
York judgment.    See Mass. Gen. Laws ch. 218 § 4A ("Massachusetts

Uniform Enforcement of Foreign Judgments Act"); id. ch. 235 § 14(a)

("Executions in actions on judgments").6

          This argument is futile.      To begin, chapter 218, § 4A

was not even in effect at the time Woo attempted to register his

state-court judgment in the district court.       Woo attempted to

register the judgment by filing it on December 21, 2018.        But

chapter 218, § 4A did not take effect until April 1, 2019.

          In all events, there is an even more fundamental flaw in

Woo's argument.   The availability of state enforcement mechanisms

in this case is dependent upon the antecedent establishment of

federal jurisdiction (by, say, the proper registration of an

underlying judgment or pleading facts sufficient to satisfy the

requirements of the diversity statute). See Fed. R. Civ. P. 69(a);

Burgos-Yantín v. Mun. of Juana Díaz, 909 F.3d 1, 8-9 (1st Cir.

2018) (per curiam); see also 12 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 3011 (3d ed. 2014 & Supp.

2020).   A putative plaintiff cannot unlock the door to a federal

forum merely because some state remedial mechanism would seem to

suit his purposes.    See U.S.I. Props. Corp. v. M.D. Constr. Co.,




     6 The first of these state statutes, chapter 218, § 4A,
describes the circumstances in which a Massachusetts court may
register a foreign judgment. The second of these state statutes,
chapter 235, § 14(a), requires that a plaintiff deliver a copy of
a foreign judgment to the registering court.


                               - 15 -
230 F.3d 489, 498 n.8 (1st Cir. 2000) ("Nor is it sufficient to

rely on the incorporation of state procedures in Rule 69(a) to

establish federal enforcement jurisdiction.")                      An independent

showing of federal jurisdiction is a sine qua non to the use of

such state-law mechanisms in a federal court.               Indeed, Woo's brief

seems   to   acknowledge     that    Massachusetts        procedures      would    be

available only after the requirements for diversity jurisdiction

have been satisfied.          Given our conclusion that Woo has not

successfully invoked the district court's diversity jurisdiction,

see text supra, the district court had no way to avail itself of

Massachusetts law in order to register the New York state-court

judgment.

             We add a coda.          It is of no consequence that Woo

identifies    what   he     describes     as    "more     than    70   state-court

judgments"    that   district       courts     sitting    in     the   District    of

Massachusetts have previously enforced.                 There is no indication

that jurisdiction was contested in any of those cases and, thus,

they have no precedential force.          So, too, the cases that Woo cites

in an effort to demonstrate that federal courts "repeatedly"

enforce foreign judgments under state law are inapposite.                  In each

of   them,   the   resort    to   state      procedures    coincided      with    the

existence of federal jurisdiction.              See, e.g., Wright v. Bank of

Am., N.A., 517 F. App'x 304, 306 (6th Cir. 2013) (affirming

district court's enforcement of state-court judgment while sitting


                                     - 16 -
in diversity); Endocare, Inc. v. Technologias Urologicas, Inc.,

950 F. Supp. 2d 341, 344 (D.P.R. 2013) (explaining that district

court   has   authority   to   enforce   state-court   judgment   while

exercising diversity jurisdiction).

            To say more would be to paint the lily.       We conclude

that, in the circumstances at hand, Woo's alternate grounds for

jurisdiction cannot rescue his case.

III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the district court's order of dismissal for want of subject-matter

jurisdiction and its denial of Woo's motion for reconsideration

are both



Affirmed.




                                - 17 -